[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING AND ORDER
The court has just completed adjudicating thirty three separate motions and requests (hereinafter "filings") either filed or engendered by the defendants. In addition the court counts sixty separate filings which the defendants have made between November 23, 1999, the return day, and April 10, 2000. These filings have in turn generated twenty two responsive CT Page 9138 pleadings from the plaintiff. The defendants' conduct has caused the plaintiff to file a motion seeking an order which would prohibit the defendants from making any further filings without leave of court.
An analysis of the defendants' filings, all of which were made pro se, discloses a total and alarming lack of familiarity with the provisions of our practice book and the fundamental rules of pleading. For instance, the defendants have insisted that their requests have been granted by default when in fact the plaintiff has filed timely objections. Many filings have no status under our rules and are not recognized. Motions to dismiss contain allegations which are not even remotely connected to any jurisdictional issue and motions to strike are replete with factual assertions. Filings are amended repeatedly and "ready" marked calendar matters are routinely marked "off". Many of the same filings have been replicated and refiled two or three times. Many other filings are repeated and duplicated under different labels. In short, not only is the defendants' conduct building their exposure to sizeable attorneys' fees but it constitutes an unwarranted imposition on the court, an affront to the integrity of the judicial process and a gross waste of judicial resources.
The court is not certain whether the defendants' conduct is properly motivated but it is certain that such conduct has served to delay and impede the progress of the proceeding severely and has unfairly obstructed the ability of the plaintiff to advance the progress of the case. The due administration of justice and the need to preserve the integrity of the civil justice system requires that the court take appropriate action to prevent the defendants' continued abuse of the pleading process. Accordingly, the defendants are henceforth prohibited from filing any pleading or other document except an answer and special defenses, if any, which the defendants are ordered to file within one week. Any other pleadings shall be submitted to the court for approval prior to filing.
BY THE COURT,
A. William Mottolese, Judge